Citation Nr: 1243087	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  03-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder.  

(The following issues will be the subject of a separate decision:  1) Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as paranoid schizophrenia and 2) entitlement to service connection for posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  

In September 1999, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee disorders.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

In September 2003, the Veteran requested that VA reopen his claim of entitlement to service connection for a left knee disorder.  In January 2004, the RO denied that request.  The Veteran disagreed with that decision, and this appeal ensued.  

In November 2010, following additional development of the evidence, the Board of Veterans' Appeals (Board) granted the Veteran's request to reopen his claim of entitlement to service connection for a left knee disorder.  The Board then remanded that issue for further development.  

In March 2012, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a left knee disorder.  The AMC found that the Veteran had not sustained a left knee disorder in service, nor did it find evidence of a nexus between the Veteran's current left knee disorder and service.  Thereafter, the case was returned to the Board for further appellate action.

During the course of the appeal, the Veteran had hearings before members of the Board in conjunction with various claims.  In July 2003, the Veteran had a hearing at the RO before Veterans Law Judge Alan S. Peevy.  Specifically before the Board was the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  With respect to that issue, Judge Peevy took testimony on entitlement to service connection for schizophrenia and PTSD.  

In February 2010, the Veteran had a video conference with the undersigned.  The issues were whether new and material evidence had been received to reopen a claim of entitlement to service connection for a psychiatric disorder and whether new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD.  Testimony was also taken with respect to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a left knee disorder.  

In situations where the Veteran has had hearings on one or more issues before different members of the Board, the Chairman of the Board will assign a panel of three or more members to adjudicate the claim or to take other appropriate action.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 19. 3 (2012).  Therefore, with respect to the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as schizophrenia and entitlement to service connection for PTSD, the appeal is being addressed by a panel of three Board members.  Those members include Veterans Law Judge Peevy and the undersigned, who conducted the Board hearings.  See 38 C.F.R. § 20.707 (2010).  In this regard, the Board notes that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in correspondence received by the Board in October 2012, the Veteran waived his right to appear at an additional hearing before a third Veterans Law Judge.  Therefore, the Board will proceed without a third hearing.

With respect to the issue of entitlement to service connection for a left knee disorder, that appeal will be adjudicated solely by the undersigned, as she was the only judge to receive testimony on that issue.  
After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issue of entitlement to service connection for a left knee disorder.  Accordingly, that issue is remanded to the RO through the AMC.

REMAND

A review of the record reveals the presence of a September 2008 report from the Social Security Administration showing that the Veteran is in receipt of Social Security benefits.  However, the evidence does not show the type of benefit received, nor does it show the nature of any disabilities associated with that award.  To date, records associated with those benefits have not been requested from the Social Security Administration.  Accordingly, the case is remanded for the following actions:

1.  Request records directly from the Social Security Administration associated with the Veteran's grant of Social Security benefits.  Such records should include, but are not limited to, a copy of the original award letter, a copy of the decision granting the Veteran Social Security benefits, and any medical records associated with that grant.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a left knee disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

